94 N.J. Super. 584 (1967)
229 A.2d 663
JEAN S. BLUMENFELD, PETITIONER-APPELLEE,
v.
RUST CRAFT GREETING CARDS, INC., RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 17, 1967.
Decided April 26, 1967.
*585 Before Judges SULLIVAN, KOLOVSKY and CARTON.
Mr. Everitt Rhinehart argued the cause for respondent-appellant (Mr. John W. Taylor, attorney).
Mr. Lloyd G. Beatty argued the cause for petitioner-appellee (Messrs. Egner & Beatty, attorneys).
PER CURIAM.
In this workmen's compensation appeal the judgment is affirmed essentially on the findings of and for the reasons expressed by the County Court in its opinion.
It is clear that petitioner, upon her remarriage, ceased to be a dependent and was no longer entitled to death benefits save for the statutory payment due her under N.J.S.A. 34:15-13(g). As of the date of her remarriage, there had to be a recomputation of benefits since the number of dependents was reduced from three to two. N.J.S.A. 34:15-13(b). Also, as of said date, the two remaining dependents *586 became entitled to receive the recomputed benefits. To defer the recomputation for a period of 50 weeks, as appellant suggests, until petitioner had received additional compensation benefits equal in amount to the statutory payment due her, would prejudice the two remaining dependents since, during that 50-week period, their share of compensation benefits would be only $20 per week instead of the $39.23 due them under the recomputation.
Affirmed.